DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/18/2020. Claims 1-20 are pending for examination.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 has a comma (,) before the end period that needs to be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,904,990. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 .S. Patent No. 10,904,990 disclose every limitation of claim 1 in the instant application.


	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8- and 16-20 is/are rejected under 35 U.S.C. 102(a(1) as being anticipated by Recker et al. (US 9,860,965).

Regarding claim 1: Recker disclose an Internet of Things (IoT) system, at least comprising: 
a power supply device (Fig. 7, item 706) and an IoT device (Fig. 7, item 702), wherein the power supply device supplies power to the IoT device via a wired manner or a wireless manner (Col. 18, Lines 48-58 ), and the IoT device comprises:
 a memory unit (Fig. 7, item 712), a control unit (Fig. 7, item 708) and a networking unit (Fig. 7, item 704), wherein the control unit is electrically connected to the memory unit and the networking unit (Fig. 7), and the memory unit stores multiple modes (Col. 19, Lines 3-25); 
wherein when the power supply device or an interference device electrically connected to the power supply device generates a surge configuration (Col. 17, Lines 46-48: remote control 500 of Fig 5 or passive infrared sensor 610 of Fig 6), the power supply device or the interference device transmits the surge configuration to the control unit, and the control unit executes a surge control command stored in the control unit after receiving the surge configuration, wherein the surge control command drives the control unit to selectively execute one of the modes according to the surge configuration (Col. 18, lines 59-67).

Regarding claim 2: Recker disclose the IoT system according to claim 1, wherein surge configuration is composed of one or multiple surges (Col. 18, lines 59-67).

Regarding claim 3: Recker disclose the IoT system according to claim 2, wherein the modes comprises a user mode (Col. 18, lines 59-67) and a reset mode (Col. 253, Lines 9-11).

Regarding claim 8: Recker disclose the IoT system according to claim 3, wherein when the surge configuration is that there is not a preset number of the surges in the preset time period, the surge control command drives the control unit to selectively execute another one of the modes except for the user mode (Col. 18, lines 59-67and Col. 253, Lines 9-11).

Regarding claim 9: Recker disclose the IoT system according to claim 8, wherein the control unit starts up and continues to execute the user mode until the surge control command drives the control unit to complete execution of the other one mode, and the control unit terminates execution of the user mode after the surge control command drives the control unit to complete the execution of the other one mode,. (Col. 18, lines 59-67and Col. 253, Lines 9-11).

Regarding claim 16: Recker disclose the IoT system according to claim 1, wherein the IoT device is not installed with a reset button (Fig. 6: IoT device is based on motion signal and no button is installed).

Regarding claim 17: Recker disclose the IoT system according to claim 1, wherein the IoT device comprises an electric unit being electrically connected to the control unit (Fig. 7, item 710).

Regarding claim 18: Recker disclose the IoT system according to claim 17 wherein the control unit executes the first control command to provide full, partial or none of the power (Col. 24, Lines 35-45).

Regarding claim 19: Recker disclose the IoT system according to claim 18, wherein the electric unit is a lamp (Col. 30, Lines 46-50).

Regarding claim 20: Recker disclose the IoT system according to claim 1, wherein the power supply device is a power switch, a power plug, a power socket, a wire connected to a power source or a Power over Ethernet device (Col. 19, Lines 3-25: if it change the power state of the Led then it is a power switch).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 9,860,965).

Regarding claim 11: Recker disclose the IoT system according to claim 3, but it does not explicitly disclose wherein the reset mode comprises a factory reset mode, a user-reset mode and a network reset mode. However it does disclose a reset mode (Col. 253, Lines 9-11). Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  different type of reset mode such as factory reset mode, a user-reset mode and a network reset mode, since having a limited universe of potential options (type of reset), the selection of any particular option (factory reset mode, a user-reset mode and a network reset mode) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of resetting the IoT devices, either option would have been obvious to one of ordinary skill.

Regarding claim 12: Recker disclose the IoT system according to claim 1, but does not explicitly disclose wherein the modes comprises a user mode, a factory reset mode, a user-reset mode and a network reset mode. However, it does disclose multiple modes (Col. 18, lines 59-67, Col. 253, Lines 9-11). Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include other modes such as a user mode, a factory reset mode, a user-reset mode and a network reset mode, since having a limited universe of potential options (type of reset), the selection of any particular option (a user mode, a factory reset mode, a user-reset mode and a network reset mode) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of set the IoT device to different modes, either option would have been obvious to one of ordinary skill.
	
Allowable Subject Matter
Claim 4-7, 10, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689